—Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered March 10, 1995, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning, inter alia, the complaining witness’s ability to identify defendant and the purported discrepancies in her testimony and that of the arresting officer regarding physical descriptions were properly placed before the jury and we find no reason to disturb its determination.
*172The court’s response to the jury’s request for instruction was meaningful and a proper exercise of discretion. To the extent that in doing so the court summarized some of the evidence, such reference was made fairly (see, CPL 300.10 [2]).
Concur— Nardelli, J. P., Tom, Mazzarelli, Andrias and Saxe, JJ.